 1

 2
                                                 JS-6
 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11   U.S. BANK N.A. AS SUCCESSOR               ) CASE NO. 2:14-cv-06017-DSF-E
12   TRUSTEE FOR BANK OF AMERICA AS )
                                               ) Hon. Dale S. Fischer
     TRUSTEE FOR THORNBURG                     )
13   MORTGAGE SECURITIES TRUST 2007-3, )
     a national banking association,           )
14                                             ) STIPULATED JUDGMENT
                                               )
15                            Plaintiff,       )
                                               )
16                                             )
             vs.                               )
17                                             )
     OCEAN TOWERS HOUSING                      )
18                                             )
     CORPORATION, a California Corporation; )
19                                             )
     et al., and DOES 1 through 10, Inclusive,
                                               )
20                                             )
                              Defendants.      )
21                                             )
                                               )
22                                             )
                                               )
23                                             )
                                               )
24                                             )
                                               )
25

26

27

28
                                          1
 1                               STIPULATED JUDGMENT
 2         WHEREAS, U.S. Bank N.A. As Successor Trustee For Bank Of America As
 3   Trustee For Thornburg Mortgage Securities Trust 2007-3 (“USB”) and Ocean Towers
 4   Housing Corporation (“OTHC”) entered into a Settlement Agreement and Release
 5   ("Agreement") dated January 29, 2020 for the purpose of resolving by compromise
 6   settlement all claims, liabilities, and disputes between them relating to the real
 7   property 201 Ocean Avenue, Unit 1509-P, Santa Monica, California (“Unit 1509-P”);
 8         WHEREAS, the Agreement provides that a monetary judgment will be entered
 9   in favor of USB against OTHC in the total sum of One Million Seven Hundred
10   Thousand Dollars (U.S. $1,700,000);
11         WHEREAS, USB shall not have the right, and shall not attempt or take any
12   action, to enforce or execute on the Stipulated Judgment against OTHC unless and
13   until (a) OTHC is adjudicated as the prevailing party on its claim for rescission
14   relating to Unit 1509-P in the case Ocean Towers Housing Corporation v. Seif Ascar,
15   as the Trustee of the Windsor Property Trust, et al., Case No. 19SMCV00918
16   (Superior Court of California, County of Los Angeles) and OTHC fails to make the
17   requisite settlement payment of $1,700,000 to USB within 90 days of entry of
18   judgment in favor of OTHC on its claim for rescission or (b) OTHC materially
19   breaches the Agreement;
20         WHEREAS, if the condition precedent to OTHC’s obligation to make the
21   settlement payment in the Agreement does not occur, the Stipulated Judgment is void,
22   unenforceable and of no force or effect; and,
23         WHEREAS, the parties, by their respective counsel, hereby consent to entry of
24   this Stipulated Judgment, which shall constitute a final judgment in this matter.
25         IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that a
26   monetary judgment is hereby entered in favor of USB against OTHC in the total sum
27   of One Million Seven Hundred Thousand Dollars (U.S. $1,700,000).
28         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that USB shall
                                                2
 1   not have the right, and shall not attempt or take any action, to enforce or execute on
 2   the Stipulated Judgment against OTHC unless and until (a) OTHC is adjudicated as
 3   the prevailing party on its claim for rescission relating to Unit 1509-P in the case
 4   Ocean Towers Housing Corporation v. Seif Ascar, as the Trustee of the Windsor
 5   Property Trust, et al., Case No. 19SMCV00918 (Superior Court of California, County
 6   of Los Angeles) and OTHC fails to make the requisite a settlement payment of
 7   $1,700,000 to USB within 90 days of entry of judgment in favor of OTHC on its
 8   claims for rescission or (b) OTHC materially breaches the Agreement.
 9         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that if the
10   condition precedent to OTHC’s obligation to make the settlement payment in the
11   Agreement does not occur, the Stipulated Judgment is void, unenforceable and of no
12   force or effect.
13         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that each party
14   hereby agrees to bear its own costs and attorneys’ fees incurred in connection with this
15   action.
16

17   Dated: 2-3-2020
18
                                                            Hon. Dale S. Fischer
                                                         United States District Judge
19

20

21

22

23

24

25

26

27

28
                                                3
